A motion was made to dismiss the appeal in the above-entitled action, which was denied upon condition that defendant perfect his appeal, place the case upon the June calendar of this court, and be ready for argument when reached. Defendant has failed to file any return, and although the parties stated in open court that the questions involved in this case were similar to those in the cases of People v. Parisi and People v. Pugliese, decided herewith (post, p. 900), in the absence of any return we are not in a position to consider the merits of the appeal. It follows that the appeal must be dismissed. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred.